COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


                                                  §
  PEBBLE HILLS PLAZA, LTD/ASLM                                No. 08-22-00128-CV
  LTD,                                            §
                                                                 Appeal from the
                       Appellant,                 §
                                                                41st District Court
  v.                                              §
                                                            of El Paso County, Texas
  ASLM LTD/ PEBBLE HILLS PLAZA                    §
  LTD,                                                        (TC# 2022DCV1639)
                                                  §
                           State.
                                           O R D E R

       The Court GRANTS the Appellee/Cross Appellant’s third motion for extension of time

within which to file the brief until October 13, 2022. NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE APPELLEE/CROSS APPELLANT’S BRIEF WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Casey S. Stevenson, the Appellee/Cross Appellant’s

attorney, prepare the Appellee/Cross Appellant’s brief and forward the same to this Court on or

before October 13, 2022.

       IT IS SO ORDERED this 26th day of September, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.